Exhibit 10.7



PRIVILEGED AND CONFIDENTIAL


Amendment to Employment Term Sheet
WireCo WorldGroup Inc. and Eric V. Bruder (the “Executive”) are parties to the
Employment Term Sheet dated September 28, 2012 (the “Term Sheet”) and desire to
amend the Term Sheet (the “Amendment”) in accordance with the terms and
conditions as follows:


1.
AMENDMENT OF BASE SALARY.

The salary is deleted and replaced with $550,000.
2.
AMENDMENT OF EMPLOYMENT TERM.

The first sentence of the section titled “Employment Term” is deleted and
replaced with the following:
“The period beginning on the date hereof through December 31, 2014 (the “Initial
Term”), and thereafter the employment term shall automatically be renewed for
eighteen (18) month periods unless either party gives written notice of its
intention for the employment term not so to renew at least 60 days’ prior to the
end of the Initial Term or any renewal term hereunder.”
3.
AMENDMENT OF SEVERANCE TERM.

The following shall be added as a new paragraph of the section titled
“Severance”:
As of January 1, 2015, in the event that the Executive’s employment is
terminated by the Company without Cause or the Executive resigns employment for
Good Reason, subject to the Executive’s execution and non-revocation of a
release in a form satisfactory to the Company, the Company shall pay the
Executive, in a lump sum within 60 days of such termination, severance in an
amount equal to, if such termination (i) does not occur during the two-year
period following a Change in Control, one and one-half times the Executive’s
then-current base salary, or (ii) occurs during the two-year period following a
Change in Control, the product of (x) one and one-half times (y) the sum of the
Executive’s then-current base salary and the average annual bonus paid to the
Executive in respect of the two fiscal years most immediately preceding the year
of the Change in Control for which such a bonus was paid. In addition, in the
event of a termination of the Executive’s employment consistent with clause (ii)
of the prior sentence, the Executive and his spouse shall each be eligible to
continue to participate (at no cost to the Company (or its successor)) in the
applicable medical plan maintained by the Company (or its successor) from the
date of the termination of the Executive’s employment through the date on which
each of the Executive and his spouse attain age 65 (with eligibility for
participation in the applicable medical plan ending for each of the Executive
and his spouse on the last day of the month during which the applicable 65th
birthday occurs); provided, however, that the Executive shall be responsible for
all costs relating to such participation, as determined by the Company (or its
successor) based on (A) if the medical benefit plan is self-insured, the
actuarial value of the Executive and his spouse’s continued participation in the
medical plan, as determined by the medical plan’s benefit advisor or actuary, as
applicable or (B) if the medical benefit plan is fully insured, the cost
relating to participation in the fully insured medical plan determined taking
into account the actual cost of the insurance for the Executive and his spouse’s
continued eligibility as determined based on the applicable former employee
group. The Executive will not be entitled to any severance in the event that the
Executive’s employment with the Company is terminated for Cause or the Executive
resigns without Good Reason.
4.
CONTINUANCE OF TERMS.

Except as amended herein, the Term Sheet shall continue in full force and effect
according to its terms and provisions and such terms and provisions shall apply
to this Amendment as well as to the Term Sheet.
5.
DEFINED TERMS. Defined terms used herein but not defined have the meaning given
to such term in the Agreement.


1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties agree that this Amendment will be effective as
of the day and year written below.


Eric V. Bruder
WireCo WorldGroup Inc.
/s/ Eric. V. Bruder
By:  /s/ Stephan Kessel
Name: Stephan Kessel



Date: May 17, 2013



2